           Case 1:20-cv-02478-GLR Document 34 Filed 08/31/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


Pacesetter Homes, Inc.,                     *
                                                    Civil Number 1:20-cv-02478
                Plaintiff,                  *
v.
                                            *
GBL Custom Home Design, Inc., et al.
                                            *
                Defendants.
*      *        *     *        *     *      *       *      *       *      *       *      *

                              MOTION FOR RECONSIDERATION
       Defendant GBL Custom Home Design, Inc. (“GBL”), by its attorneys, moves pursuant to

Federal Rule of Civil Procedure 54(b) and Local Rule 105.10, that the Court reconsider its

August 17, 2021 Order denying, inter alia, GBL’s Custom Home Design, Inc. (“GBL”), Motion

To Dismiss Plaintiff’s Claim for Statutory Damages and Attorney’s Fees, or in the Alternative,

Motion for Partial Summary Judgment (ECF No. 31), and that the Court grant GBL’s Motion to

Dismiss (ECF No. 16).

       The grounds for GBL’s Motion for Reconsideration are set forth in the Memorandum

accompanying this Motion.

       WHEREFORE, GBL respectfully requests that the Court reconsider its decision in

denying GBL’s Motion to Dismiss Plaintiff’s Claim for Statutory Damages and Attorney’s Fees,

or in the Alternative, Motion for Partial Summary Judgment and grant its Motion to Dismiss

(ECF No. 16).

Dated: August 31, 2021
                                                    /s/ Kaitlin D. Corey____________________
                                                    James B. Astrachan, Bar No. 03566
                                                    Kaitlin D. Corey, Bar No. 19907
                                                    Astrachan Gunst Thomas, P.C.
                                                    One South Street, 19th Floor
Case 1:20-cv-02478-GLR Document 34 Filed 08/31/21 Page 2 of 2



                                 Baltimore, MD 21202
                                 410-783-3550 (telephone)
                                 410-783-3530 (facsimile)
                                 jastrachan@agtlawyers.com
                                 kcorey@agtlawyers.com
